FILED
                             NOT FOR PUBLICATION                            NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNARD LEE DAVIS,                               No. 10-17210

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00821-LKK-
                                                 KJM
  v.

MICHAEL YARBOROUGH; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                                                          **
                          Submitted November 21, 2011

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Kennard Lee Davis, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
not to appoint counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), and

decision not to hold an evidentiary hearing, Stanley v. Schriro, 598 F.3d 612, 617

(9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in denying Davis’s requests to

appoint counsel because Davis did not show the “exceptional circumstances”

required to appoint counsel under 28 U.S.C. § 1915(e)(1). See Wilborn v.

Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (articulating standard).

      The district court did not abuse its discretion in denying Davis’s requests for

an evidentiary hearing because it could sufficiently evaluate Davis’s requests for

counsel on the written record. See Fed. R. Civ. P. 78(b) (court may provide rule

for determining motions on briefs); E.D. Cal. L.R. 230(l) (in prisoner actions,

motions are deemed submitted on the record unless otherwise ordered).

      We do not consider the district court’s summary judgment because Davis

does not challenge it on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                    10-17210